DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 8/18/2021 to claims 1-2, 5-7 and 12 have been entered. Claims 9-10 have been canceled. Claims 1-2, 5-8, 11-13, 15-17, 20, and 23-27 remain pending, of which claims 1-2, 5-8, and 11-13 are being considered on their merits. Claims 15-17, 20, and 23-27 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	
Election/Restrictions
Applicant’s election of Group I, drawn to a composition comprising a cell composition, in the reply filed on 2/8/2021 stands.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-8, and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite that the claimed population of cells are characterized by differences in expression levels “compared to control expression levels, wherein said differences is independently selected, for each gene, from up-regulation and down-regulation as listed in tables 1-11.” The tables in the Specification do not recite any specific level of control expression nor do they recite how a control level is obtained. Indeed, the Specification does not define what cells and culture conditions are used to obtain the control expression and the Specification specifically states that various culture conditions can be used to obtain the control (see for example paragraph [0113]). While it is noted that paragraphs [0207] to [0213] and Table 13 define the cells and culture conditions used for all tables following Table 13, these control cells are not used in Tables 1-11. Therefore the Specification does not describe how to define the variable of the control levels in Tables 1-11 and thus the specification does not provide description on the controls and how they are ascertained to provide a comparison   For these reasons, the claim lacks written description and does not have support within the specification with regard to any control expression levels. 
Claims 12-13 recite limitations to further define a static “control” to which the cells in independent claim 1 are compared to. Since at the time of experiments in creating Tables 1-11, the Specification states the control was already established, claims 12-13 are attempting to change these established controls which are presented in Tables 1-11. Therefore these claims lack written description and do not have support within the specification. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 5-6 references to tables in the specification. M.P.E.P. 2173.05(s) states “[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.” In the instant case, there does not seem to be any exceptional circumstances that require the use of a table since it appears there is a practical method to define the claim in words. Therefore the reference to the tables in the claims is not proper and the claims fail to particularly point out and distinctly claim the subject matter of the invention. 
Claim 1 recites a limitation wherein the claimed population of cells are characterized by differences in expression levels “compared to control expression levels, wherein said differences is independently selected, for each gene, from up-regulation and down-regulation as listed in tables 1-11.” The claim does not specify “compared to the control expression in the tables 1-11” and therefore it is unclear what the control level of expression is. It is further noted 
Claim 11-13 recite limitations that further define and limit the control population in Tables 1-11. However, these control populations are already present in the independent claim, and therefore it is unclear how the controls can change with regard to the static claimed product. In other words, claim 1 is based on the characterization of the genes in Tables 1-11 and the comparison to the control levels. Thus, these control levels should already be defined and should not change in the dependent claims. Thus, it is unclear if claims 11-13 are attempting to change the conditions of the control levels in Tables 1-11 which should already be defined, which would be improper.
Claim 13 improperly depends from canceled claim 10. Therefore it is unclear what claim this dependent claim is attempting to further limit.
Because claims 2, 5-8, and 11-12 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
For the purposes of applying prior art, the claims will be given their broadest reasonable interpretation of “control expression levels” as being broad to include any expression level. While claims 11 and 12 limit to the control being the expression of a second population of cells grown in 2D culture, it is noted that these claims do not define the cell type that is grown in 2D culture. Therefore these claims are broad to include any cell type, including those with either 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 limits to the control being grown in a two dimensional culture. However, as the control in the independent claim 1, in view of the Specification, is grown in a two dimensional culture, claim 11 fails to further limit claim 1. Claim 13 depends from canceled claim 10 and therefore fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered as they apply to these new grounds for rejection but they are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-8, and 11-13 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a natural product without significantly more. The claims are drawn to a composition of naturally occurring cells. 
This judicial exception is not integrated into a practical application because the cells are is not markedly different from its naturally occurring cells. While claim recites product-by-process limitations wherein the cells are “derived” from adipose tissue “derived” cells, and that the cells have been “grown ex-vivo in a three dimensional culture and subjected to osteogenic differentiation”, these product-by-process limitations do not distinguish the cells from their naturally occurring counterpart. Both adipose tissue cells and adipose tissue stem cells that are capable of differentiation, are naturally occurring. Furthermore, the product-by-process limitation wherein the cells are “subjected to osteogenic differentiation” does not limit to cells which have differentiated as the phrase “subjected to” is broad to include any level of subjecting cells to any factor that could promote “osteogenic differentiation”. It is noted that claim 13 limits the product-by-process limitation to the an osteogenic inducer such as BMP-7, Thibonnier (U.S. PGPUB 20150216892; reference A) is cited solely as evidence that BMP-7 is naturally present in adipose tissue and therefore naturally occurs with adipose tissue cells (see paragraph [0116]). Additionally, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, and the step of “grown ex-vivo in a three dimensional culture” does not appear to change the structure of the naturally occurring cells. Regarding the limitations of the expression pattern of the cells, as stated above in the rejection under 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim as a whole does not require any additionally elements. Claims 7-8 recite that the composition includes elements such as naturally occurring bone, bone even cells in nature are in contact with bone, so these limitations do not add significantly more. Claims 11 and 12 limit to an unclaimed control population of cells and therefore does not add significantly more. 
Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive. Applicant highlights the new product-by-process limitations and alleges that because the claimed cells are grown ex-vivo in a three dimensional culture and subjected to osteogenic differentiation that they are different from naturally occurring cells. Applicant points to the expression pattern listed in Tables 1-11 to support that the cells have an expression pattern that is different from naturally occurring cells. However, the cited tables to not compare the claimed cells with naturally occurring cells, but rather with one specific control cell population. Therefore the data in the cited tables does not distinguish the claimed cells from naturally occurring cells. Furthermore, as stated in the rejection under 35 U.S.C. 112(b), this limitation is indefinite and the claimed cells are very broad to include many possible expression patterns since the claims do not limit to any specific control to which the expression is compared to. Regarding the product-by-process wherein the cells have been “grown ex-vivo in a three dimensional culture and subjected to osteogenic differentiation”, these product-by-process limitations do not distinguish the cells from their naturally occurring counterpart. As discussed above, both adipose tissue cells and adipose tissue stem cells that are capable of differentiation, are naturally occurring, and the limitation wherein the cells are “subjected to osteogenic differentiation” does not limit to cells which have differentiated. The phrase . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-8 remain rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Cui et al (2007, Biomaterials, 28: 5477–5486).
Regarding claims 1 and 5-8, Cui teaches a composition comprising an ex vivo osteogenically induced adipose derived stem cells cultured on a 3D coral scaffold (see abstract). Since Cui’s cells are the same type of cell made in the same way as the claimed cells, Cui’s cells would have the same properties as the claimed cells. 
Claims 1-2, 5-6 and 13 remain rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Dragoo et al (2005, Plastic and Reconstructive Surgery, 115(6): 1665–1673).
Regarding claims 1, 5-6, 9-10 and 13, Dragoo teaches a composition comprising an ex vivo osteogenically induced using BMP-2 human adipose derived stem cells cultured on a 3D scaffold (see abstract). Since Dragoo’s cells are the same type of cell made in the same way as the claimed cells, Dragoo’s cells would have the same properties as the claimed cells. .
Claims 1-2, 5-6 and 9 remain rejected under 35 U.S.C. 102(a)(1)  as being anticipated by ClinicalTrials.gov, Study: NCT02153268, June 2, 2014 Version).
Regarding claims 1-2, 5-6 and 9, the study above teaches a composition of BonoFill (3D scaffold), a bone filler containing human adipose tissue derived cells (HATDCs) (see study design). Since the study’s cells are the same type of cell made in the same way as the claimed cells, the study’s cells would have the same properties as the claimed cells. .

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cui et al (2007, Biomaterials, 28: 5477–5486).
Regarding claims 1 and 5-8, Cui teaches a composition comprising an ex vivo osteogenically induced adipose derived stem cells cultured on a 3D coral scaffold (see 
Cui is silent as to the expression pattern of the cells compared to every other possible cell (control).
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate includes when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention. See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. If the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, the examiner cannot tell if Cui’s cells have the expression pattern in tables 1-11 compared to every other possible control cell type. 
In the instant case, Cui’s cells are the same type of cell made in the same way as the claimed cells, and therefore Cui’s cells would have the same properties as the claimed cells.  Specifically, as stated above, Cui’s cells are ex vivo osteogenically induced adipose derived stem cells cultured on a 3D coral scaffold.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cell differs, and if so to what extent, from the cells discussed in Cui.  The prior art cells are the same cell type, and appear to be made in the same manner as the claimed cells. The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
Claims 1-2, 5-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dragoo et al (2005, Plastic and Reconstructive Surgery, 115(6): 1665–1673).
Regarding claims 1, 5-6, 9-10 and 13, Dragoo teaches a composition comprising an ex vivo osteogenically induced using BMP-2 human adipose derived stem cells cultured on a 3D scaffold (see abstract). Since Dragoo’s cells are the same type of cell made in the same way as the claimed cells, Dragoo’s cells would have the same properties as the claimed cells..
Dragoo is silent as to the expression pattern of the cells compared to every other possible cell (control).
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate includes when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention. See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. If the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, the examiner cannot tell if Dragoo’s cells have the expression pattern in tables 1-11 compared to every other possible control cell type. 
In the instant case, Dragoo’s cells are the same type of cell made in the same way as the claimed cells, and therefore Dragoo’s cells would have the same properties as the claimed cells.  Specifically, as stated above, Dragoo’s cells are a population of ex vivo osteogenically induced using BMP-2 human adipose derived stem cells cultured on a 3D scaffold.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cell differs, and if so to what extent, from the cells discussed in Dragoo.  The prior art cells are the same cell type, and appear to be made in the .
Claims 1-2, 5-6, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ClinicalTrials.gov, Study: NCT02153268, June 2, 2014 Version).
Regarding claims 1-2, 5-6 and 9, the study above teaches a composition of BonoFill (3D scaffold), a bone filler containing human adipose tissue derived cells (HATDCs) (see study design). Since the study’s cells are the same type of cell made in the same way as the claimed cells, the study’s cells would have the same properties as the claimed cells..
The study is silent as to the expression pattern of the cells compared to every other possible cell (control).
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate includes when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention. See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. If the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, the examiner cannot tell if the study’s cells have the expression pattern in tables 1-11 compared to every other possible control cell type. 
In the instant case, the study’s cells are the same type of cell made in the same way as the claimed cells, and therefore the study’s cells would have the same properties as the claimed 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cell differs, and if so to what extent, from the cells discussed in the study.  The prior art cells are the same cell type, and appear identical to the claimed cells. The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive. Applicant alleges that none of the references teach the expression pattern listed in Tables 1-11. However, as stated above, the cells of each of the cited references are both the same cell type as claimed, and made in the same way as the claimed cells, and therefore they would have the same properties as the claimed cells. Therefore for the reasons stated in the rejections, the prior art cells read on the claimed cell population. 

Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653